Citation Nr: 1527131	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  12-11 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for purposes of eligibility for payment of Department of Veterans Affairs (VA) benefits, to include Dependency and Indemnity Compensation (DIC) and pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy; his DD form 214 indicates almost 20 years of service through July 1980.  The Veteran dies in May 2008; the appellant was married to him at the time of his death.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 administrative decision by the United States Department of Veterans Affairs (VA) St. Paul, Minnesota, Pension Management Center.  Jurisdiction over the appellant now lays with the Houston, Texas, Regional Office (RO), based on her residency.

The issues on appeal have been recharacterized as above; the threshold eligibility requirement must be met prior to consideration of the merits of any specific claim for DIC or death pension benefits.  The Board notes that regardless of any prior labeling of the issues, the appellant is aware of the eligibility hurdle and has consistently addressed such.  She is not prejudiced by the recharacterization.

The Board does not here reach the underlying question of entitlement to payment of the sought benefits.  That issue is referred to the Agency of Original Jurisdiction (AOJ) for initial consideration.

The appellant testified at a May 2013 hearing held before the undersigned at the RO; a transcript of the hearing is associated with the record.  At the hearing, she waived initial AOJ consideration of all evidence associated with the file since the most recent supplemental statement of the case; the waiver expressly includes that evidence submitted since the hearing.

The Board has reviewed the  physical claims file and the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDING OF FACT

From March 2006, the Veteran and appellant agreed to be married, held themselves out to others as married, and lived together as husband and wife until the Veteran's May 2008 death.


CONCLUSION OF LAW

The criteria for consideration as the surviving spouse of the Veteran for purposes of VA death benefits are met.  38 U.S.C.A. §§ 101, 1304, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.50, 3.54 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed

Analysis

Benefits may be paid to the surviving spouse of a Veteran if certain requirements are met.  38 U.S.C.A. §§ 1304, 1310, 1311, 1318, 1541.  VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.   38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

A "surviving spouse" is a person who was the spouse of a Veteran at the time of the Veteran's death, and who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse) and who has not remarried or (in cases not involving remarriage) has not since the death of the Veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3); 38 C.F.R. §§ 3.50, 3.53.

For DIC and death pension purposes, however, the marriage must have existed for more than one year prior to the Veteran's death.  38 C.F.R. § 3.54. It is undisputed that here the Veteran and the appellant legally married in September 2007, approximately 10 months prior to the Veteran's death.  This marriage was proper under the law of Texas, where the Veteran and appellant resided.  It is not of sufficient duration to qualify the appellant for the benefits she seeks, however.

She has therefor argued that prior to the solemnization of the marriage in 2007, the and the Veteran had established a common law marriage as of March 2006, and the duration requirement was in fact met.

Regulations provide that a marriage is valid for VA purposes when it is considered valid under the laws of the place where the parties resided at the time of marriage.  38 C.F.R. § 3.1(j).  At all times relevant to the current appeal, the appellant and Veteran resided in Texas.  Texas law provides that common law marriages are recognized, when the parties 1) agree to be married, 2) hold themselves out to others as married, and 3) live together in Texas as husband and wife.  There is no time requirement.  Tex. Fam. Code Ann. § 2.401. (2013).

The appellant and a number of her friends and relatives have submitted statements which demonstrate that the elements of a common law marriage in Texas.  The couple consistently introduced themselves as husband and wife since they began cohabitation in March 2006.  This evidences not only that they were publicly holding themselves out as married, but that they also agreed to be married.  Further, they lived together continually from March 2006 until the Veteran's death in May 2008.  The Board therefore finds that the appellant and Veteran were validly married under the laws of Texas as of March 2006.

Accordingly, because this establishes a date of marriage more than one year prior to the Veteran's death, recognition of the appellant as the Veteran's surviving spouse for purposes of eligibility for payment of VA benefits, to include Dependency and Indemnity Compensation (DIC) and pension is warranted.

As is noted above, this decision does not reach the merits of any underlying claim of entitlement to actual payment of DIC or death pension benefits.  For example, the question of service connection for the cause of the Veteran's death has been raised, but not developed or adjudicated.  Such must first be addressed by the AOJ prior to appellate consideration.


ORDER

Recognition of the appellant as the Veteran's surviving spouse for purposes of eligibility for payment of VA benefits, to include Dependency and Indemnity Compensation (DIC) and pension is granted.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


